Danice L. Obregón
                                    Attorney at Law
802 N. Carancahua, Suite 2100
Corpus Christi, TX 78401                                                         361.688.5940
                                                                      361.884.5401 (Facsimile)

                                      September 24, 2015



Via email: abel.acosta@txcourts.gov

Abel Acosta
                                                                    SEPTEMBER 24, 2015
Clerk, Court of Criminal Appeals
201 West 14th Street
Austin, TX 78701

       RE:     PD-1635-12; Mark Meru

Dear Mr. Acosta,

         Pursuant to our telephone conversation this morning, please consider this letter as a
formal request for the return of the Reporter’s Record in PD-1635-12 to the 13th Court of
Appeals for use in Mr. Meru’s pending appeal bearing Cause Number 13-15-340-CR. I have
spoken with Assistant District Attorney Doug Norman, and he agrees to the return of the record
for this purpose. Thank you for your consideration and please feel free to contact me should you
have any questions.

                                                    Sincerely,

                                                    /s/ Danice L. Obregon
                                                    Danice L. Obregon
                                                    Attorney at Law

cc: Doug Norman, ADA